Citation Nr: 1807549	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-16 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1. Entitlement to an initial compensable evaluation for glomerulonephritis.

2. Entitlement to an initial compensable evaluation for Vitamin D deficiency.

3. Entitlement to service connection for hypertension, to include as secondary to service-connected glomerulonephritis and systemic lupus erythematosus with sjogren syndrome.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

G.C., Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1988 to February 1996. 

This matter is on appeal from February and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was granted service connection for glomerulonephritis and for vitamin D deficiency, both with a noncompensable evaluation, in a February 2013 rating decision. In a May 2013 rating decision, the Veteran's claim of entitlement to service connection for hypertension was denied due to insufficient evidence of a current diagnosed disability.

With regard to the Veteran's glomerulonephritis and vitamin D deficiency claims, the Veteran was last afforded VA examinations to assess the nature and etiology of these disabilities in June 2012, six years prior to the date of this decision. Furthermore, through her representative, the Veteran indicated in a March 2017 statement that she is taking medications to control her vitamin D deficiency, her hypertension and glomerulonephritis. It was also stated that the Veteran has to force herself to eat, indicating decreased appetite and weight loss. These symptoms suggest a potential worsening of the Veteran's conditions.

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect. See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997). Thus, as the record indicates a potential worsening of the Veteran's glomerulonephritis and vitamin D deficiency since the last examination, new VA examinations should be obtained on remand.

With regard to the Veteran's claimed hypertension disability, the Veteran was last afforded a VA examination in July 2013, and a VA opinion dated February 2014 is also of record. The Board finds the most recent February 2014 opinion to be inadequate. Specifically, while the VA examiner opined that the Veteran's hypertension is less likely than not proximately due to or the result of her glomerulonephritis and the high protein in her kidney medication, the rationale for this conclusion is inadequate. The examiner concedes that the Veteran has had consistently documented elevated blood pressure since 2009 without diagnosed hypertension, and that her service-connected glomerulonephritis and chronic proteinuria dates back to 2008. Yet, the examiner makes only a blanket statement that there is no supporting evidence for hypertension proximately due to glomerulonephritis or kidney medications. The Board findst his opinion lacking in rationale and thus inadequate. The Board also notes, significantly, that VA concedes that the Veteran has a current diagnosis of hypertension.  

Without an adequate basis or rationale, a VA examiner's opinion is a bare conclusion with limited probative value. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Miller v. West, 11 Vet. App. 345, 348 (1998). Additionally, when VA undertakes to obtain a VA examination, it must ensure that the examination and opinion therein is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). 
Given the foregoing, the Board finds that the medical opinions of record are both outdated and inadequate, and new examinations are required.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and documented for the record. Required notice must be provided to the Veteran and her representative. 

2. Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the electronic file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and her representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond.

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded the appropriate VA examinations.

a. The Veteran must be afforded a VA examination to determine the current severity and manifestation of her service-connected Vitamin D deficiency and her service-connected glomerulonephritis. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, VA examinations of record, and her assertions. An explanation for all opinions expressed must be provided. 

The examiner must provide accurate and fully descriptive assessments of all Vitamin D deficiency and glomerulonephritis symptoms. The appropriate Disability Benefits Questionnaire(s) must be utilized. 

The examiner is asked to also specifically address the Veteran's contentions of worsening in the March 2017 statement.

b. The Veteran must also be afforded a VA examination to determine the nature and etiology of her hypertension, claimed as secondary to her service-connected glomerulonephritis and systemic lupus erythematosus with sjogren syndrome. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, VA examinations of record and the Veteran's assertions. An explanation for all opinions expressed must be provided. 

The examiner must provide accurate and fully descriptive assessments of all hypertension symptoms. The appropriate Disability Benefits Questionnaire(s) must be utilized. 

The examiner is asked to provide an opinion, supported by a clear and adequate rationale as to whether it is at least as likely as not (50 percent or more) that the Veteran's current hypertension was caused by her service-connected disabilities. 

The examiner is asked to provide an opinion, supported by a clear and adequate rationale as to whether it is at least as likely as not (50 percent or more) that the Veteran's current hypertension was aggravated by her service-connected disabilities. 

4. Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




